Title: From James Madison to James Wood, 12 April 1799
From: Madison, James
To: Wood, James


Sir
Orange April 12. 1799
Capt: Henry Bell of this neighbourhood wishing his pretensions to be taken into view by the Executive in filling the office of Superintendant of the State Arsenals I take the liberty of stating that he enjoys the reputation of having served meritoriously in the war of our Revolution, that he is esteemed a man of strict integrity & honor, and that he may be confided in for a faithful discharge of the trust if it should be conferred on him. I have the honor to be Sir very respectfully Your Most Obedt. humble servt.
Js. Madison Jr
